Citation Nr: 0634029	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for spinal stenosis.  

2.	Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

3.	Entitlement to an increased rating for duodenal ulcer 
disease, currently evaluated as 20 percent disabling.  

4.	Entitlement to an increased (compensable) rating for 
sterility.  

5.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945 and from September 1947 to February 1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.	Spinal stenosis was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.

2.	The veteran's PTSD is manifested primarily by depression, 
anxiety, sleep disturbances, intrusive thoughts, 
hypervigilance and an exaggerated startle response; without 
demonstration of symptoms such as a flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of memory; impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood.  

3.	He currently takes medication and restricts his diet 
somewhat but has no symptoms such as periodic vomiting, 
recurrent hematemesis, or melena, with manifestations of 
anemia or weight loss.  

4.	The veteran has been sterile for several years, but no 
penile deformity is shown and there are no complaints of 
erectile dysfunction.  He has been awarded special monthly 
compensation based on the loss of use of a creative organ.

5.	Service connection is currently in effect for PTSD, rated 
30 percent disabling; duodenal ulcer disease, rated 20 
percent disabling; and sterility, rated noncompensable.  

6.	The veteran reported that he had eight years education and 
work experience as a mechanic.  He retired in 1987.  

7.	The service-connected disabilities, standing alone, are 
not shown to be of such severity as to effectively preclude 
all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.	Spinal stenosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

2.	The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Code 9411 (2006).  

3.	The criteria for a rating in excess of 20 percent for 
duodenal ulcer disease have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Code 7305 (2006).  

4.	The criteria for a compensable rating for sterility have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.115b, Code 7522 (2006).  

5.	The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in September 2001, November 2005 and 
April 2006, the RO notified the appellant of the information 
and evidence necessary to substantiate the claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim(s) for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The veteran is seeking service connection for a disability of 
the lumbar spine.  Review of the record reveals that the 
service medical records show that he had acute complaints of 
low back pain while on active duty.  Routine physical 
examinations showed clinical evaluation of the spine to be 
normal.  

Post-service medical records include an MRI study, conducted 
in August 1997 that showed that the veteran had a relative 
narrowing of his spinal canal secondary to congenital 
foreshortening of the pedicles.  There was severe spinal 
stenosis at the L3-4 level secondary to a generalized disc 
bulge and ligamentous hypertrophy superimposed upon the 
congenital spinal stenosis.  There was also a bilateral 
neural foraminal narrowing.  There was severe spinal stenosis 
at the L4-5 level secondary to the congenital stenosis, a 
generalized disk bulge, and ligamentous hypertrophy.  There 
was a more; pronounced narrowing of the neural foramina at 
the L4-5 level and a grade I spondylolisthesis of L4 relative 
to L5.  

In a statement from a private physician, dated in June 2001, 
that indicated that the veteran had undergone a posterior 
decompression and arthrodesis of L3, L4, and L5 necessitated 
because of spinal stenosis.  The examiner stated that he 
believed that the veteran's back disorder could be dated to a 
service-related injury when the veteran twisted and fell.  It 
was believed by the examiner that the injury marked the onset 
of the degenerative disc disease that led to the spinal 
stenosis.  

An examination was conducted by VA in May 2006.  At that 
time, the examiner reviewed the veteran's medical records and 
past medical history.  The examiner stated that his review of 
the veteran's service medical records did not indicate any 
problems with the veteran's back, particularly associated 
with any problem with the left ankle during service.  It was 
noted that the private physician who rendered the opinion in 
June 2001 had apparently had access to the veteran's active 
duty medical records.  It was found significant that in 1988, 
when the veteran first claimed compensation benefits, the 
veteran had no back complaints.  The 1997 MRI study had shown 
congenital deformities and the veteran underwent fusion 
surgery in 2001.  After consideration of these factors, the 
examiner stated that it was more likely than not that the 
veteran's left ankle sprain had nothing to do with the 
veteran's back problems.  There was no indication of any back 
problems while the veteran was on active duty or at the time 
of his discharge from active duty.  There was no continuity 
of care from the left ankle disorder to his back problems and 
there were many years where the veteran did not require any 
physician treatment for his back, relative to left ankle 
injury.  

The veteran did not manifest a chronic back disorder during 
service or until many years after separation from service.  
The veteran's main contention is that he sustained a left 
ankle injury during service that eventually resulted in the 
spinal stenosis for which he underwent surgery in 2001.  
Review of the record shows that there is one opinion of record 
that an injury of the left ankle, as described by the veteran, 
could eventually have led to the spinal stenosis for which 
service connection is claimed.  This opinion is, however, 
based upon the veteran's uncorroborated history that the left 
ankle injury occurred.  An opinion on this basis is not 
considered to be competent medical evidence of a connection 
with service.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  
The VA examiner who evaluated the veteran in 2006 conducted a 
complete review of the veteran's medical records, both during 
service and thereafter, and found that there was no indication 
that the spinal stenosis was related in any way with service.  
As the veteran did not have a chronic back disorder during 
service and the development of the spinal stenosis was not due 
to a service related disease or injury, service connection 
must be denied.  

The veteran is claiming increased evaluations for his service-
connected PTSD, duodenal ulcer disease and sterility.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Service connection for PTSD was granted by the RO in March 
1996, with a 10 percent rating being initially awarded.  The 
evaluation was increased to 30 percent at the time of the 
current appeal.  

An examination was conducted by VA in February 2003.  At that 
time it was reported that the veteran had retired from work at 
age 62 after 22 years with the same company.  He had been 
married for 51 years.  He stated that his social avoidance had 
been a problem in his marriage in that he did not like to be 
in social groups or go to public places.  He denied any close 
associates outside of his family and denied any particular 
interests other than watching TV, particularly news programs.  

On mental status evaluation, there was no impairment of 
thought process.  Delusions and hallucinations were denied.  
Eye contact was adequate.  There was no inappropriate behavior 
and no suicidal or homicidal thoughts.  He was able to 
maintain personal hygiene and other basic activities of daily 
living.  Memory was not impaired and there were no reports of 
obsessive or ritualistic behavior.  Rate and flow of speech 
were adequate, with no irrelevant, illogical or obscure speech 
patterns.  There were no panic attacks, but the veteran stated 
that he felt depressed daily and was frequently anxious.  
Impulse control was not impaired.  There were complaints of 
initial and middle insomnia, with sleeping only about three 
hours per night.  He napped about two hours per day, but he 
was chronically fatigued, which reduced his motivation.  

The veteran continued to report having intrusive, distressful 
thoughts and recollections of his war experiences daily.  Loud 
noises, war movies and violence on TV up set him.  He reported 
exaggerated startle responses to loud noises and had sleep 
difficulties, including nightmares.  He was excessively 
irritable and hypervigilent.  The diagnosis was PTSD.  The 
examiner rendered an opinion that the veteran's PTSD did not 
appear to preclude employment.  

An examination was conducted by VA in May 2006.  At that time, 
the veteran reported that he had been on mediation for his 
psychiatric disorder, but had stopped taking the medication 
about two years earlier.  He continued to be married, now for 
54 years, and continued to raise his grandchildren, although 
he got along adequately with his daughter, who had a history 
of substance abuse in the past.  He was somewhat restricted 
regarding social interactions, although he did attend 
veteran's organization meetings once per month.  He did not 
particularly like going places and stayed home most of the 
time watching television.  

On mental status evaluation, he presented with a broad affect.  
He frequently smiled, laughed and joked.  His mood was 
euthymic and he was in no emotional distress.  There was no 
impairment of thought processing or communication.  There were 
no delusions or hallucinations.  Eye contact and behavior were 
appropriate.  He denied any problems with suicidal or 
homicidal ideation and did adequate with personal hygiene and 
basic activities of daily living.  He was oriented.  There was 
no significant memory impairment and no obsessive-compulsive 
behavior.  Speech was within normal limits.  The veteran 
reported having some depression, but denied problems with a 
depressed mood at this time.  He denied problems with anxiety 
or excessive worry.  He had no impulse control problems.  He 
denied anger outbursts and presently had no sleep problems.  
The examiner indicated that since the last examination, the 
veteran's PTSD symptoms appeared to have improved.  He denied 
having problems with war-related nightmares, or problems with 
intrusive thoughts.  He was still remained of his wartime 
experiences and became distressed when talking about the war 
in Iraq.  He was startled by loud sounds and upset by coming 
across an accident.  He avoided watching war-related news or 
movies.  He avoided crowds.  He had a hyperstartle response 
and some mild hypervigilance.  The diagnosis was PTSD, in 
partial remission.  The examiner stated that the veteran would 
not be prohibited from engaging in employment due to his 
symptoms.  

A 30 percent rating is warranted for PTSD with occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411.  

In 2003, the veteran's PTSD was manifested by depression, 
anxiety, sleep disturbances, intrusive thoughts, 
hypervigilance and an exaggerated startle response.  While 
some of these symptoms were shown to have left him by the 
examination in 2006, he continues to manifest some of the 
symptoms.  He has not demonstrated manifestations such as a 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of memory; 
impaired judgment; impaired abstract thinking; or 
disturbances of motivation and mood.  Under these 
circumstances, as the symptoms necessary for a 50 percent 
evaluation have not been demonstrated, an increased rating 
for PTSD is not warranted.  

Service connection for duodenal ulcer disease was granted by 
the RO in 1989, with a 10 percent evaluation being initially 
assigned.  The rating was increased to the current 20 percent 
level in a March 1996 rating decision.  

An examination was conducted by VA in February 2003.  At that 
time, it was noted that the veteran had first discovered that 
he had an ulcer in 1952.  He was treated with mediation, but 
no blood transfusions.  Since he had been out of service, he 
had continued to require mediations.  A recent GI series that 
was performed showed uncomplicated reflux, without hiatal 
hernia or ulcerations.  Regarding his stomach and duodenum, 
he had no vomiting, hematemesis or melena.  He had no 
circulatory disturbances, diarrhea, constipation, colic, 
distension, nausea or vomiting.  He had a slight decease in 
weight over the past year.  He stated that he tried to stay 
on a bland diet.  He stated that he a trouble with greasy 
food, which caused occasional pain and bloating.  Physical 
examination revealed normal bowel sounds, with slight 
tenderness in the epigastrum, but no rebound tenderness.  An 
upper GI series study showed erosive gastritis, scarring in 
the pylorus and the duodenal bulb area that might mean that 
he had an old ulcer in that area.  There was no definite 
ulcer seen now.  He also had some mild gastroesophageal 
reflux with no hiatal hernia.  The diagnosis was of erosive 
gastritis and scarring of the pylorus and duodenal bulb, with 
no ulcer seen.  It was opined that the veteran should be able 
to work with these conditions present.  

An examination was conducted by VA in May 2006.  At that 
time, the examiner went through a questionnaire concerning 
the veteran's stomach and found that the veteran had no 
dysphasia and no problems with solids or liquids.  He had no 
pyrosis or epigastric pain.  He had no hematemesis or melena.  
He stated that he had no problem with his stomach at this 
time.  He had no reflux problems.  He had occasional nausea, 
but no vomiting.  He stated that he took a medication for his 
stomach and restricted his diet so that he did not eat fried 
foods.  He had no circulatory disturbances, diarrhea, 
constipation, colic or distension.  His weight had been 
maintained over the past year.  The diagnosis was status post 
duodenal ulcer disease, with no problems at the present time.  

For severe duodenal ulcer disease, with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis, or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health, a 60 percent evaluation is warranted; moderately-
severe disability, with symptoms less than severe, but with 
impairment of health manifested by anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times per year, a 40 
percent evaluation is warranted; moderate duodenal ulcer 
disease, with recurring episodes of severe symptoms two or 
three times per year, averaging 10 days in duration, or with 
continuous moderate manifestations, a 20 percent evaluation 
is warranted.  38 C.F.R. § 4.114, Code 7305.  

The veteran currently takes medication and restricts his diet 
somewhat but has no symptoms such as periodic vomiting, 
recurrent hematemesis, or melena, with manifestations of 
anemia or weight loss.  He has not had any incapacitating 
episodes averaging 10 days in the last year.  Under these 
circumstances, as the criteria for a rating in excess of 20 
percent has not been demonstrated, an increased evaluation is 
not warranted.  

Service connection for sterility was granted by rating 
decision dated in 1989, with the current noncompensable 
evaluation being assigned.  The rating was made analogous to 
penile deformity.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, as 
will the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.  

Penile deformity, with loss of erectile power is rated as 20 
percent disabling, with consideration of special monthly 
compensation.  38 C.F.R. § 4.115b, Code 7522.  It is noted 
that the veteran is receiving special monthly compensation 
for this disability.  On examination by VA in May 2006, the 
veteran indicated that he had been sterile for several years, 
but no penile deformity was described and he had no 
complaints of erectile dysfunction, although the examiner did 
note that one must remember that the veteran is 81 years old.  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.As the 
criteria for a compensable evaluation for this disorder have 
not been demonstrated, an increased rating is denied.  

The veteran is claiming a total rating by reason of 
individual unemployability due to service connected 
disabilities.  Total disability ratings for compensation may 
be assigned where the schedular rating is less than total, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  When 
these percentage standards are not met, consideration may be 
given to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Service connection is currently in effect for PTSD, rated 30 
percent disabling; duodenal ulcer disease, rated 20 percent 
disabling; and sterility, rated noncompensable.  The 
veteran's combined evaluation is 40 percent and he has been 
assigned special monthly compensation on account of the loss 
of use of a creative organ.  In his application for 
individual unemployability benefits, he reported that he had 
eight years education and work experience as a mechanic.  He 
retired in 1987.  

The veteran does not meet the schedular criteria for 
consideration of unemployability benefits.  Therefore, his 
claim must be considered on an extraschedular basis.  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor which takes his case outside of the norm.  The 
sole fact that he is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  Several examiners have 
evaluated the veteran's service connected disabilities.  They 
have all rendered opinions that the disabilities do not 
render him unable to obtain or retain substantially gainful 
employment.  It is important to note that advanced age is not 
a factor in an unemployability adjudication.  Under these 
circumstances, the Board does not find that the veteran is 
totally disabled by reason of individual unemployability.  As 
such the claim must be denied.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for spinal stenosis is denied.  

An increased rating for post-traumatic stress disorder 
(PTSD), currently evaluated as 30 percent disabling, is 
denied.  

An increased rating for duodenal ulcer disease, currently 
evaluated as 20 percent disabling, is denied.  

An increased (compensable) rating for sterility is denied.  

A total rating by reason of individual unemployability due to 
service connected disabilities is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


